Case: 22-1330    Document: 18     Page: 1   Filed: 04/04/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   ROBERTO RIVERA,
                       Petitioner

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                  Respondent

      DEPARTMENT OF VETERANS AFFAIRS,
                   Intervenor
             ______________________

                        2022-1330
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. NY-0714-21-0158-I-1.
                 ______________________

                        ORDER
     Upon consideration of the parties’ joint stipulation to
 dismiss this petition and for the Merit Systems Protection
 Board to reopen Mr. Rivera’s matter for further adjudica-
 tion,
    IT IS ORDERED THAT:
      (1) The petition is dismissed consistent with the par-
 ties’ agreement.
Case: 22-1330    Document: 18     Page: 2   Filed: 04/04/2022




 2                                              RIVERA   v. MSPB



     (2) Each party shall bear its own costs.
                                   FOR THE COURT

 April 4, 2022                     /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court

 ISSUED AS A MANDATE: April 4, 2022